Mary Martha s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 7, 2014

                                      No. 04-13-00547-CV

                      Rosemarie F. O'KEEFE and Thomas Revard Thiel,
                                       Appellants

                                                v.

                  Mary Martha Meek MCNELIS and Sean Brandon McNelis,
                                      Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-02904
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER
         On November 19, 2013, this court abated the appeal to the trial court for a determination
of appellants’ claim of indigence. On November 25, 2013, the appellees notified this court by
letter that the parties reached a settlement and an agreed judgment was entered by the trial court.
Accordingly, we reinstated the appeal and ordered the parties to file a motion to dismiss the
appeal due to the settlement. To date, no motion to dismiss the appeal has been filed. However,
on January 16, 2014, appellant Rosemarie F. O’Keefe filed a notice stating that she is in
bankruptcy. The notice states that the bankruptcy proceeding is pending in the United States
Bankruptcy Court for the Western District of Texas, San Antonio Division, under Case No. 13-
53084-RBK, styled In re Rosemarie F. O’Keefe. Included with the notice is an authenticated
copy of the Notice of Bankruptcy Case Filing showing that the bankruptcy petition was filed on
November 8, 2013. See TEX. R. APP. P. 8.1. Accordingly, the appeal and all time periods are
suspended from the date the bankruptcy petition was filed. TEX. R. APP. P. 8.2.

        It is therefore ORDERED that this appeal is ABATED. For administrative purposes, the
appeal will be treated as a closed case, unless and until it is reinstated in accordance with Rule
8.3 of the Texas Rules of Appellate Procedure.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court